MOISE, Justice.
The defendant was convicted and sentenced by the court to four years in the-State Penitentiary for the theft of a cow. Article 67.1, Louisiana Criminal Code,, LSA-R.S. 14:67.1.
When the appeal was called for hearing, before this Court, none of the Bills of Exception were argued orally, nor has a brief been filed by the defendant.
The rule of law is that, under circumstances such as these, the presumption, is that the appeal has been abandoned. State v. Latino, 138 La. 14, 69 So. 857: State v. Ducre, 173 La. 438, 137 So. 745; State v. Simpson, 216 La. 212, 43 So.2d 585; State v. De Soto, 221 La. 624, 60 So.2d 65; State v. Weaver, 222 La. 148, 62 So.2d 255.
*59This being a criminal case, we have made a most careful examination of the record, and we find no prejudicial error.
For the reasons assigned, the conviction and sentence are affirmed.